DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two limitations “a chord corresponding to each of the plurality of sound sources” in lines 4-5 and lines 7-8.  It is unclear if the second recited “a chord …” in lines 7-8 is the same as recited in lines 4-5, such that it is not clear if the application of a chord for modulating the sound source depends, or relies, from the determination of a chord corresponding to the sound source.
Claims 2-6 and 13-15 are dependent on claim 1 and are rejected for the same reason as stated above with respect to claim 1.  Additionally, claim 3 recites “the same chord” in the 2nd to last line, and it is unclear to which chord it refers to in claim 1.
Claim 7 recites two limitations “a chord corresponding to each of the plurality of sound sources” in line 7 and lines 10-11.  It is unclear if the second recited “a chord …” in lines 10-11 is the same as recited in line 7, such that it is not clear if the application of a chord for modulating the sound source depends, or relies, from the determination of a chord corresponding to the sound source.
Claims 8-12 are dependent on claim 7 and are rejected for the same reason as stated above with respect to claim 7.  Additionally, claim 9 recites “the same chord” in the 2nd line, and it is unclear to which chord it refers to in claim 7.

Claim 1 recites the limitation "receiving, at the processor, scores for each theme" in the 4th line from the last line.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the limitation “each theme” appears to refer to limitations that are not recited in claim 1, such as a first and second theme, a plurality of themes, or the like.  In contrast, claim 13 recites a limitation “to select one theme from among a plurality of themes” in the 4th line, and a limitation similar to claim 13 could provide the missing antecedent basis for “each theme” in claim 1. 
Claims 2-6 and 13-15 are dependent on claim 1 and are rejected for the same reason as stated above with respect to claim 1.  There is insufficient antecedent basis for the limitation “each theme” in the claim.
Claim 7 recites the limitation "an input configured to receive scores for each theme" in the 6th line from the last line.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the limitation “each theme” appears to refer to limitations that are not recited in claim 7, such as a first and second theme, a plurality of themes, or the like.  In contrast, claim 12 recites a limitation of “receiving a score of a first theme and a score of a second theme” in the 2nd and 3rd line, and a limitation similar to claim 12 could provide the missing antecedent basis for “each theme” in claim 7. 
Claims 8-12 are dependent on claim 7 and are rejected for the same reason as stated above with respect to claim 7.  There is insufficient antecedent basis for the limitation “each theme” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter is directed towards a “driving sound library”, which is a data structure or signal per se.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-6 are rejected under 35 USC 101 and 112(b), and claims 7-15 are rejected under 35 USC 112(b) as stated above.  If the 35 USC 101 and 112(b) rejections are overcome, there appears to be allowable subject matter in claims 1 and 7.
Regarding claim 1, Honji et al., US 2008/0192954 A1 (hereafter Honji), discloses an engine sound processing system (see Honji, abstract).  Honji teaches microphones to pick up engine sounds, where the engine sounds are further processed in the frequency domain over time (see Honji, ¶ 0137-0138, 0141-0142, and 0145, figure 2, units 110, 120, 102, 115, and 125, and figure 3, units 110 and 120), and an engine speed sensor is used for detecting the revolutions per minute (RPM) of the engine (see Honji, ¶ 0149 and 0178, figure 2, unit 130, and figure 8B).  Next, Honji teaches pitch-shifting the engine sounds using chord data, where the engine sounds are received from at least one of the microphones, a characteristic harmonic component is output from a pre-processing section that processes the engine sounds, and plural filters shift the pitch of the characteristic harmonic component according to chord memory data (see Honji, ¶ 0301, 0305-0307, and 0310-0312, figure 22, units 411-414, 420-424, 500, 511, and 520, and figure 23).
Additionally, Honji teaches that the pitch-shifting characteristics are provided in parameter sets according to different modes, such as simulation of an 8-cylinder engine, a 12-cylinder engine, a sports car mode, a cruising mode, etc. (see Honji, ¶ 0203).  The different modes read on the broadest reasonable interpretation of the claim limitation of “themes”, however Honji does not appear to teach the features of receiving scores for each theme, or mode, and does not appear to teach storing the synthesized sounds and themes in association with each other (e.g., as data in a relational database). 
Christoph, US 2014/0016792 A1, teaches similar features as Honji.  Specifically, Christoph teaches an engine sound synthesis system, where the engine sound synthesis uses an RPM signal from the engine to select model parameters from a database (see Christoph, ¶ 0033 and figure 5, unit 100).  However, Christoph does not appear to teach or reasonably suggest the generation of a driving sound library where sounds are stored.
Maeda, US 2020/0135168 A1, teaches a sound pressure signal output method and apparatus to synthesize and output the sound pressure signal that simulates the sound of a real engine (see Maeda, abstract).  Herein, Maeda teaches a database of sound waveform data, or sound sources, where the database includes recorded sounds from one cylinder of an engine during a combustion cycle (see Maeda, ¶ 0044 and 0048 and figure 1(a), units DB and 1-2).  Maeda teaches the sound synthesis creates copies of the recorded sound based on a selected combustion interval, where the copies are used to generate ordered engine data based on engine speed by mixed different orders of the copies to create a synthesized engine sound (see Maeda, ¶ 0063-0065 and figures 6-8(b)).  However, Maeda does not appear to teach a database, or library, of the sounds, such that they are generated and stored “by the processor, the plurality of driving sounds and themes of each of the plurality of driving sounds in association with each other”.
Therefore, the cited prior art above does not appear to teach or reasonably suggest the generation of a driving sound library, wherein there is a step for “receiving, by the processor, scores for each theme [out of a plurality of themes] for the plurality of driving sounds” and “storing, by the processor, the plurality of driving sounds and themes of each of the plurality of driving sounds in association with each other”.  
Claim 7 recites similar limitations.  Therefore, the cited prior art above does not appear to teach or reasonably suggest those similar limitation for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al., US 2019/0111839 A1 (hereafter Lee), discloses engine sound color control, wherein artificial intelligence is used to generate an audio-visual effect (see Lee, abstract and figures 4 and 5); and
Donahue, C., McAuley, J. and Puckette, M., "Adversarial Audio Synthesis", discloses WaveGAN for generation of raw-waveform audio (see abstract).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653